     Case 3:20-cv-00428-LRH-CLB Document 3 Filed 08/19/20 Page 1 of 2




1

2

3

4

5

6                                 UNITED STATES DISTRICT COURT

7                                         DISTRICT OF NEVADA
8
                                                     ***
9     TERRANCE HAZEL,                                  Case No. 3:20-cv-00428-LRH-CLB

10                                         Petitioner, ORDER
11            v.
12
      RUSSEL, et al.,
13
                                      Respondents.
14

15          Petitioner Terrance Hazel has submitted what he has styled as a pro se habeas corpus

16   petition (ECF No. 1). The petition is dismissed for failure to state a claim that is cognizable in

17   federal habeas corpus.

18          Inmates in state custody pursuant to a state-court judgment who challenge their

19   judgment of conviction or sentence on federal constitutional grounds may pursue a 28 U.S.C.

20   § 2254 petition for writ of federal habeas corpus. Further, “relief is available to a prisoner under

21   the federal habeas statute only if success on the claim would ‘necessarily spell speedier

22   release’ from custody.” Nettles v. Grounds, 788 F.3d 992, 1001 (9th Cir. 2015); 28 U.S.C.

23   § 2254. Here, however, petitioner claims that Northern Nevada Correctional Center personnel

24   are not complying with COVID-19 pandemic safety protocols in deliberate indifference to serious

25   medical and safety needs (ECF No. 1, pp. 3-4). Such a claim implicates petitioner’s Eighth

26   Amendment rights under 28 U.S.C. § 1983. He also seeks to assert a claim under the

27   Americans with Disabilities Act. Id. at 7-8. Therefore, the petition is dismissed for failure to state

28   a claim for which federal habeas relief may be granted. This court notes the critical importance
                                                       1
     Case 3:20-cv-00428-LRH-CLB Document 3 Filed 08/19/20 Page 2 of 2




1    of compliance with COVID-19 safety protocols in NDOC institutions. However, petitioner must

2    file a civil rights complaint if he wishes to pursue these claims.

3            IT IS THEREFORE ORDERED that the petition (ECF No. 1) is DISMISSED as set forth

4    in this order.

5            IT IS FURTHER ORDERED that a certificate of appealability is denied.

6            IT IS FURTHER ORDERED that the Clerk enter judgment accordingly and close this

7    case.

8            IT IS FURTHER ORDERED that the Clerk SEND to petitioner one copy each of the

9    prisoner application to proceed in forma pauperis and 42 U.S.C. § 1983 complaint form and

10   instructions, along with the papers he filed in this action.

11

12           DATED this 19th day of August, 2020.

13

14                                                          LARRY R. HICKS
                                                            UNITED STATES DISTRICT JUDGE
15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                       2
